DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nory et al. (US Application 2018/0077719, hereinafter Nory).
Regarding claims 19, 23, Nory discloses a method (figs. 1, 8, 11) performed by a user equipment (UE) (110) in a wireless communication system (100,800), the method comprising: 
a receiver and a transmitter(1155); at least one processor(1120); and at least one memory (1170) operably coupled to the at least one processor and storing instructions which, when executed, cause the at least one processor to perform operations ([0089]-[0090]),comprising
receiving a first data and a second data([0037], which recites the transmitting and receiving of first and second data formats);
 transmitting, in a first time resource, a first hybrid automatic repeat request- acknowledgement (HARQ-ACK) information in response to the first data(Figs. 2 and 3, [0041]-[0043], which recites the transmitting of the first HARQ-ACK in response to the first data); and transmitting, in a second time resource, a second HARQ-ACK information in response to the second data (Figs. 2 and 3, [0041]-[0043], which recites the transmitting of the first HARQ-ACK in response to the second data);,
([0066]-[0070], which recites the priority rules for different data), and
 wherein based on that the first time resource and the second time resource are identical, HARQ-ACK information having a lower priority among the first HARQ-ACK information and the second HARQ-ACK information is dropped([0066]-[0070], which recites determine priority of the transmissions according to one or more of the priority rules defined below, and transmit only the highest priority transmission, and drop all other transmissions in that subframe).
   	Regarding claims 20, 24, Nory discloses the method of claim 19, further comprising: wherein based on that the first HARQ-ACK information and the second HARQ-ACK information are transmitted on a physical uplink shared channel (PUSCH), determining a number of coded symbols for the first HARQ-ACK information based on a first beta offset parameter; and determining a number of coded symbols for the second HARQ-ACK information based on a second beta offset parameter([0041]-[0046], [0066]-[0070]).  
Regarding claims 21, 25, Nory discloses the method of claim 20, wherein the first beta offset parameter and the second beta offset parameter are configured independently([0041]-[0046], [0066]-[0070]).  
 	Regarding claims 22, 26,Nory discloses the method of claim 21, wherein a value of the first beta offset parameter and a value of the second beta offset parameter are different([0041]-[0046], [0066]-[0070]).  
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/Primary Examiner, Art Unit 2461